DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Office Action Summary
1.	Claims 1, 6, and 20 have been amended.  Claims 2 and 8 have been canceled.  Now claims 1, 3-7, and 9-20 are pending in the application.    

Allowable Subject Matter
2.	Claims 1, 3-7, and 9-20 are allowed in the application.  Please see the reasons for allowance below.  

Reasons for Allowance
3.	Claims 1, 3-7, and 9-20 are allowed.  The following is a statement of reasons for the indication of allowable subject matter as per the Final Communications of June 3, 2022:  
4.	The prior art made of record and not relied upon failed to teach or disclose the following:
 	generate, based on the simulation, a predictor equation, wherein the predictor equation comprises one or more weighting values associated with at least one implant component and an associated patient anatomy,
receive, from a user input device, at least one user input associated with the new episode of care,
modify, based on the at least one user input, the predictor equation, 
determine, based on the modified predictor equation, an optimized case plan comprising a volumetric representation of bone to be removed from the associated patient anatomy. 

5.	The 35 U.S.C. 101 rejections of claims 1, 3-7, and 9-20 is hereby withdrawn pursuant to the amendments filed on July 21, 2022:
See Applicant’s remarks, page 13, specifically, “By training the neural network using the collected data, “[s]ubsequent calculations of the predictor equation 635 via the neural network may include the data from previous patients in this manner and continuous improvement of the predictor equation may result.” Specification at [0181]. Therefore, the neural network is improved for each subsequent episode of care, thereby reaching its aim of “reduc[ing] the cost of healthcare while maintaining and/or improving clinical outcomes.” /d. at [0152]. By more specifically reciting the training of the neural network, a meaningful limitation is imposed which integrates the alleged abstract idea into a practical application of continuously improving the generated predictor equations based on each episode of care. The amended claims include limitations other than what is well-understood, routine, conventional activity in the field, and the limitations confine the claims to a particular useful application. Accordingly, the amended claims meaningfully limit any judicial exception and “integrate the building blocks into something more, thereby transform[ing] them into a patent eligible invention.”.


6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A.	COMPUTERIZED MEDICAL SELF-DIAGNOSTIC AND TREATMENT ADVICE SYSTEM INCLUDING MODIFIED DATA STRUCTURE (US 20120035962 A1) discloses A system for providing computerized, knowledge-based medical diagnostic and treatment advice. The medical advice is provided to the general public over a digital network via interactive dialogue. Software authoring languages, interactive voice response and speech recognition are used to enable expert and general practitioner knowledge to be encoded for access by the public. "Meta" functions for time-density analysis of a number of factors regarding the number of medical complaints per unit of time are an integral part of the system. A semantic discrepancy evaluator routine along with a mental status examination are used to detect the consciousness level of a user of the system. A dynamic data structure is used to record and save new patient data over time. A symptom severity analysis helps to respond to the changing conditions. System sensitivity factors may be changed at a global level or other levels to adjust the system advice as necessary. Iliff fails to teach the limitations of claim 1 as follows: perform a simulation for a new episode of care based on the case plan data, generate a predictor equation, modify the predictor equation, and determine an optimized case plan having a best determined outcome and patient satisfaction.
B.	PREDICTING NEAR-TERM DETERIORATION OF HOSPITAL PATIENTS (US 20120095300 A1) discloses Methods, systems, and computer storage media are provided for predicting a probability of acute deterioration for a specific patient. Various discrete measurements are taken regarding the patient's current health. Those measurements are used to determine a PPOD score, which is displayed for clinicians. McNair fails to teach the limitations of claim 1 as follows: perform a simulation for a new episode of care based on the case plan data, generate a predictor equation, modify the predictor equation, and determine an optimized case plan having a best determined outcome and patient satisfaction.
C.	METHOD, SYSTEM, AND COMPUTER PROGRAM PRODUCT FOR PHYSICIAN EFFICIENCY MEASUREMENT AND PATIENT HEALTH RISK STRATIFICATION UTILIZING DIRECT STANDARDIZATION (US 20190189283 A1) discloses A method for measuring physician efficiency and patient health risk stratification is disclosed. Episodes of care are formed from medical claims data and an output process is performed. Physicians are assigned to report groups, and eligible physicians and episode assignments are determined. Condition-specific episode statistics and weighted episode statistics are calculated, from which physician efficiency scores are determined. Cave fails to teach the limitations of claim 1 as follows: perform a simulation for a new episode of care based on the case plan data, generate a predictor equation, modify the predictor equation, and determine an optimized case plan having a best determined outcome and patient satisfaction.
D.	Anatomy, implant selection and placement influence spine mechanics associated with total disc replacement, Hollenbeck, Justin F.M.. ProQuest Dissertations and Theses, ProQuest Dissertations Publishing. Pages 1-146. (2016) teaches that In an effort to reduce low back pain, total disc replacement treatment removes the degenerated disc, restores natural height and lordosis of the segment, and preserves motion at the joint. Patient anatomy, implant selection, and implant placement play significant roles in a patient’s outcomes after total disc replacement surgery. Thus, the objective of the work presented in this thesis was to develop a suite of statistical and computational tools describe population-based anatomy and to support component selection and placement in TDR surgical procedures with the goal of improving implant design and patient outcomes.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber A. Misiaszek whose telephone number is (571) 270-1362.  The examiner can normally be reached on M-Th 7:30-5, F 7:30-4, every other Friday Off. 

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) computer-accessible medium. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR computer-accessible medium, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR computer-accessible medium, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information computer-accessible medium, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000. 
/AMBER A MISIASZEK/Primary Examiner, Art Unit 3624